Citation Nr: 0518772	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected right wrist ganglion cyst, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which granted service connection for a 
ganglion cyst of the right wrist; a noncompensable (0 
percent) disability rating was assigned effective August 3, 
2001.

Procedural history

The veteran served on active duty from November 1974 to March 
1975 and from November 1986 to July 2001.

The veteran filed his claim for entitlement to service 
connection for a ganglion cyst of the right wrist in April 
2001.  As noted above, in a May 2002 rating decision, the RO 
granted service connection for a ganglion cyst of the right 
wrist; a noncompensable disability rating was assigned.  

The Board notes that the May 2002 rating decision also 
granted service connection  for dyspepsia and muscle tension 
headaches and assigned a noncompensable disability rating to 
each.  The veteran disagreed with all three noncompensable 
ratings in his June 2002 notice of disagreement.  However, in 
his December 2002 substantive appeal (VA Form 9), the veteran 
limited his appeal to the issue of entitlement to an 
increased rating for service-connected right wrist ganglion 
cyst.  Therefore, the only issue currently on appeal is the 
issue as listed on the front page of this decision.

This claim was previously before the Board in July 2003.  At 
that time, the claim was remanded for a VA examination and RO 
consideration of the veteran's claim under the revised 
regulatory criteria for evaluation of skin disabilities.  

After the veteran presented for a VA examination in September 
2004, the RO increased the veteran's service-connected 
ganglion cyst of the right wrist to 
10 percent disabling in a February 2005 rating decision.  The 
veteran's representative indicated continued dissatisfaction 
with this rating in subsequent correspondences to the RO.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].


FINDINGS OF FACT

1.  The veteran's right wrist ganglion cyst is currently 
manifested by swelling in the right wrist joint area and pain 
with repetitive use.

2.  The evidence does not show that the veteran's right wrist 
ganglion cyst is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected ganglion cyst of the right wrist are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7804 (prior and subsequent to August 
30, 2002).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right wrist ganglion cyst 
should be rated higher than its currently assigned 10 percent 
rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 statement of the case (SOC) and 
the February 2005 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
Board notes that the veteran was notified of statutory 
revisions to the schedule of ratings relevant to skin 
disabilities in the February 2005 SSOC.  

More significantly, a letter was sent to the veteran in 
October 2001 which was specifically intended to address the 
requirements of the VCAA.  The letter emphasized the 
requirements needed to satisfy a claim for service 
connection, which is not pertinent to the veteran's current 
increased rating claim.  However, VA's General Counsel has 
held the notice provisions of VCAA do not apply if, in 
response to a decision on a claim for which VA has already 
provided the VCAA notice, the claimant files a notice of 
disagreement (NOD) that raises a new issue.  See VAOPGCPREC 
8-2003 (December 22, 2003).  In April 2001, the veteran filed 
a claim of entitlement to service connection for a ganglion 
cyst of the right wrist.  He was provided VCAA notice 
regarding this claim by means of the October 2001 VCAA 
letter.  In a May 2002 rating decision, the RO granted 
service connection for a right wrist ganglion cyst; a 
noncompensable disability rating was assigned.  The veteran 
filed a NOD as to the assigned disability rating.  Therefore, 
in accordance with VAOPGCPREC 8-2003, the notice provisions 
of VCAA are not applicable as to the increased rating claim.  
That is, because the veteran was provided with adequate VCAA 
notice in October 2001 in regards to his initial service 
connection claim, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].
In any event, a May 2004 letter sent to the veteran from the 
Appeals Management Center (AMC) subsequent to the July 2003 
Board remand detailed the evidentiary requirements of an 
increased rating claim.  Specifically, the letter stated: 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

Thus, the October 2001 and May 2004 letters, along with the 
November 2002 SOC and February 2005 SSOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The May 2004 
letter informed the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The October 
2001 and May 2004 letters also indicated that VA would assist 
the veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2004 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  In an additional letter to the veteran 
from the AMC in January 2004, the veteran was asked to 
"complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each non-VA doctor and medical care 
facility that treated you for your right wrist ganglion 
cyst."  Additionally, the January 2004 letter emphasized: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2004 letter requested: "If 
you have received any treatment from VA medical facility, 
please provide the name and location of the facility and the 
approximate dates of treatment . . . . If you received no 
private treatment for your right wrist ganglion cyst since 
service please so advise us of this."  The May 2004 letter 
requested: "Send us this information and evidence as soon as 
you can."  The Board believes that these requests comply 
with the requirements of 38 C.F.R. § 3.159(b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the October 2001, January 2004 and May 
2004 letters together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Even though the October 2001 and May 2004 letters requested a 
response within 60 days and the January 2004 letter requested 
a response within 30 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

The Board notes that the fact that the veteran's claim was 
first adjudicated by the RO in November 2001, prior to the 
expiration of the one-year period following the October 2001 
notification letter, does not render the RO's notice invalid 
or inadequate.  The Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In any event, one year has elapsed 
since the January 2004 and May 2004 VCAA letters.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to adjudication of 
his claim, which was by rating decision in November 2001.  
However, the veteran was subsequently provided with VCAA 
notice through the January 2004 and May 2004 VCAA letters, 
and the claim was readjudciated subsequent to complete VCAA 
notice in the November 2005 SSOC.  The veteran was provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  Thus, any VCAA notice deficiency has 
been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran was provided VA medical 
examinations in June 2001 and September 2004, the results of 
which will be referred to below.  The report of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.  At his most recent VA examination in 
September 2004, the veteran indicated that he had not sought 
treatment for his right wrist ganglion cyst since service.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined the option of 
a personal hearing on his December 2002 substantive appeal.  
The veteran has not indicated any additional evidence that is 
pertinent to his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific rating criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right wrist ganglion cyst by analogy to 
38 C.F.R. § 4.118, Diagnostic Code 7803 [scars, superficial, 
unstable].  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  Pursuant to the Board's July 
2003 remand, the veteran was provided notice of these changes 
in the February 2005 SSOC, which reflects that the RO has 
evaluated the veteran's service-connected status-post 
ganglion cyst surgery of the right wrist under both the old 
and new versions of the criteria. 

(i.)  The former schedular criteria

Prior to August, 30 2002, ratings under DC 7819 [new, benign 
skin growths] used the criteria for eczema under DC 7806.  
Under DC 7806, a 10 percent rating will be assigned if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating applies if 
there is exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned if 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 and 7819 
(2001).

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (2001).  Diagnostic 
Code 7800 provided ratings for scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provided ratings for 
scars from second and third degree burns.  Obviously, these 
provisions are not for application, given the nature of the 
veteran's disability.  Under Diagnostic Code 7803, a maximum 
10 percent rating was assigned for scars which are poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a maximum 10 percent was assigned for scars which are 
tender and painful on objective demonstration.  No higher 
rating was available under these provisions.  Finally, under 
Diagnostic Code 7805, scars could be rated based on 
limitation on function of the part affected.  

(ii.)  The current schedular criteria

Under the current version of  Diagnostic Code 7819, effective 
August 30, 2002, benign skin neoplasms are to be rated as 
disfigurement of the head face, or neck (Diagnostic Code 
7800) [which is obviously inapplicable here], scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2003).

Under current  Diagnostic Code 7801, pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion: Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 
6 square inches (39 sq. cm.) warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2004).

Under current Diagnostic Code 7802, a maximum 10 percent 
rating is warranted for scars, other than the head, face, or 
neck, that are superficial, that do not cause limited motion, 
and that involve area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).

Under current Diagnostic Code 7803, a maximum 10 percent 
rating is warranted for superficial, unstable scars.  Note 
(1) of Diagnostic Code 7803 defines an unstable scar is one 
where, for any reason, there is a frequent loss of covering 
of skin over the scar, and Note (2) defines a superficial 
scar as one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).

Under the current Diagnostic Code 7804, a maximum 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004). 

Current Diagnostic Code 7805 replicates the former version.  
That is, scars may also be evaluated on the basis of any 
related limitation of function of the body part that they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

Normal range of motion of the wrist is as follows:  
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  See 38 C.F.R. § 4.71, Plate I (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

A review of the claims folder shows the veteran had surgical 
excisions of a ganglion cyst from his right wrist in May 1990 
and September 1999 while in service.  As has been noted in 
the Introduction above, the RO granted service connection for 
a right wrist ganglion cyst in a May 2002 rating decision.  A 
noncompensable disability rating was assigned under 
Diagnostic Code 7819.

Pertinent evidence obtained in connection with the present 
appeal consists of the veteran's June 2001 and September 2004 
VA examinations.  

The veteran presented for a VA general medical examination in 
June 2001 complaining of sharp pain from the right wrist to 
his right elbow with lifting 15 pounds or more.  The veteran 
indicated the presence of a small bump on the inner right 
wrist.  He stated that his right wrist problems did not 
affect his day-to-day activities and that he was not 
currently seeking treatment for such.  The veteran indicated 
left hand dominance.  Range of motion testing of the right 
wrist was as follows: dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees, radial deviation to about 20 degrees 
and ulnar deviation to 45 degrees.  X-rays of the right wrist 
were normal.  The diagnosis was "ganglion cyst of the right 
wrist."  

The veteran presented for a second VA general medical 
examination in September 2004 complaining of swelling in the 
right wrist joint area, with itching and mild throbbing.  The 
veteran indicated these symptoms bothered him while typing at 
work.  The veteran indicated left hand dominance.  Physical 
examination revealed ganglionic swelling in the volar aspect 
of the right wrist on the radial side of the hand.  There was 
a well-healed scar of 2 cm on the volar side of the right 
distal radius close to the wrist joint.  There was recurrent 
ganglionic swelling present underneath the skin measuring 1.3 
cm by 1.2 cm by .5 cm., most likely connected to the wrist 
joint.  Range of motion testing of the right wrist was as 
follows: dorsiflexion to 70 degrees, palmar flexion to 75 
degrees, radial deviation to about 20 degrees and ulnar 
deviation to 30 degrees.  Besides swelling, there were no 
other deformities in the right hand of any kind.  The 
examiner indicated that until the veteran decided to have 
surgery, he would continue to have fatigue of the right wrist 
with repeated movements and could result in the wrist getting 
sore and painful, ultimately causing the veteran to drop 
things.  The diagnosis was "recurrent ganglionic swelling of 
the right wrist on the volar aspect."  

As was noted in the Introduction, in a February 2005 rating 
decision the RO increased the veteran's service-connected 
right wrist ganglion cyst to 10 percent disabling under 
Diagnostic Code 7803.

Analysis

The veteran seeks an increased disability rating for his 
service-connected right wrist ganglion cyst, which is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7803.  His present complaints include swelling, itching 
and throbbing, which causes difficulty with typing at work.

Assignment of diagnostic code

The veteran's service-connected ganglion cyst of the right 
wrist is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 [superficial, unstable scars].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

After a review of the medical evidence of record, the Board 
does not believe that rating the veteran under Diagnostic 
Code 7803 is appropriate.  The veteran does have a scar on 
his right wrist, as evidenced by the September 2004 VA 
examination; however, there is no indication from the 
evidence of record that the veteran's scar has frequently 
lost its covering of skin, thus making it "unstable" for VA 
purposes.  See 38 C.F.R. § 4.118, Diagnostic Code 7808, Note 
(1) (2003).

Instead, the Board believes that Diagnostic Code 7804 is the 
most appropriate code for rating the veteran's right wrist 
ganglion cyst, as his current symptomatology comprises 
swelling underneath the scar area on the right wrist that 
causes him pain with repetitive use.  

None of the other scar codes, save one, are potentially 
applicable.  The veteran does not have a disfigurement of the 
head, face, or neck, which rules out Diagnostic Code 7800.  
The veteran does not have scars that are a result of burns or 
are deep, ulcerated, poorly nourished, caused limited motion, 
or are large or unstable, which leaves out both the former 
and current versions of Diagnostic Codes 7801, 7802 and 7803.  

It is possible to rate the veteran's ganglion cyst under 
Diagnostic Code 7805 [scars, other].  This diagnostic code 
calls for rating the disability based upon limitation of 
function of the affected part, in the veteran's case, his 
right wrist.  However, the evidence of record does not 
reflect that the veteran's ganglion cyst results in any 
appreciable limitation of function, aside from fatigue with 
repeated use.  
There is minimal, if any, limitation of motion of the wrist.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004) the 
veteran would not even qualify for a compensable disability 
rating based on limitation of motion of the wrist.  
Therefore, use of Diagnostic Code 7805 would not avail the 
veteran.  

The ganglion cyst could be arguably be considered to be a 
benign skin neoplasm.  In any event, former Diagnostic Code 
7819 [benign skin neoplasms] instructs to rate under eczema, 
which is obviously inapplicable to the veteran's symptoms.  
Current Diagnostic Code 7819 instructs to rate under 
Diagnostic Codes 7800-7805, depending on the predominant 
disability.  

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under the former and current Diagnostic 
Code 7804.  The veteran has not contended otherwise.

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for his right wrist ganglion cyst.  Ten percent is the 
maximum rating available under both the former and current 
versions of Diagnostic Code 7804.  Accordingly, a higher 
schedular rating is not available.

Esteban consideration

In a March 2005 statement, the veteran's representative 
argued for the assignment of a separate disability rating for 
limited motion and pain on motion.    

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In this case, the neither the veteran or his representative 
have identified any disability which could be separately 
rated.  The pain and swelling associated with the ganglion 
cyst are contemplated in the currently assigned rating.  To 
separately rate pain on motion would be volatile of the 
antipyramiding provision, 38 C.F.R. § 4.14.  As was discussed 
above, there is no virtually no evidence of limited motion.  

The veteran's representative appears to be making an argument 
for the application of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 to his claim.  However, the Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, such as with Diagnostic Code 7804, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, even 
if 38 C.F.R. §§ 4.40 and 4.45 were applicable (and they are 
not), they would allow for additional disability, not 
separate disability.  Additionally, if a claimant is already 
receiving the maximum disability rating available, as here, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable. 
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
representative's argument is therefore without merit for a 
number of reasons.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right wrist ganglion cyst disability has not changed 
appreciably since the veteran filed his claim.  There appears 
to have been no findings and no evidence which would allow 
for the assignment of an increased disability rating at any 
time during the period of time here under consideration.
Indeed, there veteran does not appear to have sought medical 
treatment for his disability since retiring from military 
service.

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the right wrist 
ganglion cyst disability for the entire period from the date 
of service connection, August 3, 2001.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the November 2002 SOC and the February 2005 SSOC the RO 
included recitation of the regulation for an extraschedular 
rating.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2004) in connection with the issue 
on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's ganglion cyst.  The June 2001 and September 
2004 VA examiners did not indicate that the veteran's right 
wrist ganglion cyst is in any way out of the ordinary 
clinically.  There is no evidence of hospitalization for the 
veteran's right wrist ganglion cyst, either in the recent or 
the remote past.  

With respect to interference with employment, the September 
2004 VA medical examination indicated that the veteran first 
worked at a hardware store subsequent to service, lifting and 
stocking shelves.  He stated that doing so would make his 
wrist hurt and become painful, causing him to drop things.  
The veteran subsequently worked for the defense supply depot.  
He stated that it bothers him to type due to his right wrist 
ganglion cyst disability.  

There is no indication in the medical evidence that the 
veteran's service-connected right wrist ganglion cyst 
markedly interferes with his ability to work.  Although the 
Board has no reason to doubt that the scar is painful, and 
the September 2004 VA examiner indicated that pain with 
repetition would cause him to drop things, such minor 
limitations are specifically contemplated in the currently 
assigned 10 percent rating.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's right wrist ganglion cyst.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected right wrist ganglion cyst, currently 
evaluated as 10 percent disabling.  Despite arguments by the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for right wrist ganglion 
cyst is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


